Exhibit 99.2 Supplemental Operating and Financial Data For the Period Ended March 31, 2013 Table of Contents Page Company Overview 3 Property Locations 4 Analyst Coverage 5 Summary Financial and Portfolio Data 6 Financial Summary Consolidated Balance Sheets 7 Consolidated Statements of Operations 8 Reconciliation of Net Income to EBITDA 9 Reconciliation of Net Income to FFO and AFFO 10 Debt Summary 11 Common and Preferred Stock Data 12 Portfolio Summary Acquisitions & Developments 13 Portfolio Summary 14 Summary of Retail Leasing Activity 15 Same Property Analysis 16 Major Tenants 17 Expiration Schedule 18 Unconsolidated Investments 19 Definitions 20 *Note: Financial and portfolio information reflects the consolidated operations of the company and excludes unconsolidated entities unless otherwise noted. Company Overview Excel Trust, Inc. ("Excel Trust") is a retail focused REIT that primarily targets community and power centers, grocery anchored neighborhood centers and freestanding retail properties. Excel Trust has elected to be treated as a REIT, for U.S. federal income tax purposes. Excel Trust trades publicly on the NYSE under the symbol "EXL" . Corporate Headquarters Other Offices Excel Trust, Inc. Atlanta, GA Salt Lake City, UT 17140 Bernardo Center Dr., Ste 300 Dallas, TX Scottsdale, AZ San Diego, CA 92128 Orlando, FL Stockton, CA Tel: 858-613-1800 Richmond, VA Email: info@exceltrust.com Website: www.exceltrust.com Executives & Senior Management Gary B. Sabin - Chairman & CEO Spencer G. Plumb - President & COO James Y. Nakagawa - CFO Mark T. Burton - CIO & SVP, Acquisitions S. Eric Ottesen - SVP, General Counsel William J. Stone - SVP, Asset Management/Development Matthew S. Romney - SVP, Capital Markets John P. Still - SVP, Leasing Board of Directors Gary B. Sabin (Chairman) Spencer G. Plumb Mark T. Burton Bruce G. Blakley Burland B. East III Robert E. Parsons, Jr. Warren R. Staley Transfer Agent and Registrar Corporate Counsel Broadridge Corporate Issuer Solutions, Inc. Latham & Watkins PO Box 1342 12636 High Bluff Drive, Suite 400 Brentwood, NY 11717 San Diego, CA 92130 Tel: 877-830-4936 Tel: 858-523-5400 Email: shareholder@broadridge.com Website: www.broadridge.com Reported results and other information herein are preliminary and not final until the filing of Excel Trust's report on Form 10-Q or Form 10-K with the Securities and Exchange Commissionand, therefore, remain subject to adjustment. Forward-Looking Statements This document contains forward-looking statements that are based on current expectations, forecasts and assumptions that involve risks and uncertainties that could cause actual outcomes and results to differ materially. These risks include, without limitation: adverse economic or real estate developments in the retail industry or the markets in which Excel Trust operates; defaults on or non-renewal of leases by tenants; increased interest rates and operating costs; decreased rental rates or increased vacancy rates; Excel Trust's failure to obtain necessary outside financing on favorable terms or at all; changes in the availability of additional acquisition opportunities; Excel Trust's inability to successfully complete real estate acquisitions or successfully operate acquired properties and Excel Trust's failure to qualify or maintain its status as a REIT. For a further list and description of such risks and uncertainties that could impact Excel Trust's future results, performance or transactions, see the reports filed by Excel Trust with the Securities and Exchange Commission, including its final prospectus relating to its initial public offering, quarterly reports on Form 10-Q and annual report on Form 10-K.Excel Trust disclaims any intention or obligation to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. Page 3 Property Locations Page 4 Analyst Coverage Company Analyst Contact Barclays Capital Ross Smotrich (212) 526-2306 Kristina Lazarevic (212) 526-4691 Bank of America Merrill Lynch Craig Schmidt (646) 855-3640 Katharine Hutchins (646) 855-1681 Cantor Fitzgerald David Toti (212) 915-1219 Evan Smith (212) 915-1220 KeyBanc Jordan Sadler (917) 368-2280 Todd Thomas (917) 368-2286 Morgan Stanley Paul Morgan (415) 576-2627 Jorel Guilloty (212) 761-9170 Raymond James Paul D. Puryear (727) 567-2253 R.J. Milligan (727) 567-2660 Sandler O'Neill + Partners Alexander Goldfarb (212) 466-7937 Andrew Schaffer (212) 466-8062 Stifel, Nicolaus Nathan Isbee (443) 224-1346 Jennifer Hummert (443) 224-1288 UBS Ross Nussbaum (212) 713-2484 Christy McElroy (203) 719-7831 Wells Fargo Jeff Donnelly (617) 603-4262 Tamara Fique (443) 263-6568 Page 5 Summary Financial and Portfolio Data (Consolidated) For the Period Ended March 31, 2013 (Dollars and share data in thousands, except per share data) Portfoilio Summary Total Gross Leasable Square Feet (GLA)-Operating Portfolio (1) Percent Leased-Operating Portfolio % Percent Occupied-Operating Portfolio % Annualized Base Rent (2) $ Total no. leases signed or renewed 20 Total sq. ft. leases signed or renewed Financial Results Net loss attributable to the common stockholders $ ) Net loss per diltued share $ ) Funds from operations (FFO) $ FFO per diluted share $ Adjusted funds from operations (AFFO) $ AFFO per diluted share $ EBITDA $ Assets Gross undepreciated real estate $ Gross undepreciated assets $ Total liabilities to gross undepreciated assets % Debt to gross undepreciated assets % Capitalization Common shares outstanding OP units oustanding Total common shares and OP units Closing price at quarter end $ Equity capitalization $ Series A convertible preferred shares (at liquidation preference of $25.00 per share) Series B preferred shares (at liquidation preference of $25.00 per share) Total debt (3) Total capitalization $ Debt/total capitalization % Debt/EBITDA Common Stock Data Range of closing prices for the quarter $ 12.34-13.82 Weighted average common shares outstanding - diluted (EPS) Weighted average common shares outstanding - diluted (FFO and AFFO) Shares of common stock outstanding (1 ) Includes retail and office gross leasable area, but excludes gross leasable area from developments under construction and any planned development. (2 ) Annualized Base Rent excludes rental revenue from non-stabilized development properties. (3 ) Excludes debt discount or premium. Page 6 Balance Sheets EXCEL TRUST, INC. CONSOLIDATED BALANCE SHEETS (Dollars in thousands) March 31, 2013 December 31, 2012 September 30, 2012 June 30, 2012 March 31, 2012 ASSETS: Property: Land $ Buildings Site improvements Tenant improvements Construction in progress 11 Less accumulated depreciation ) Property, net Cash and cash equivalents Restricted cash Tenant receivables, net Lease intangibles, net Mortgage loan receivable - Deferred rent receivable Other assets (1) Investment in unconsolidated entities - - Total assets $ LIABILITIES AND EQUITY: Liabilities: Mortgages payable, net $ Notes payable - - - Accounts payable and other liabilities Lease intangibles, net Dividends/distributions payable Total liabilities Equity: Stockholders’ equity Preferred stock Common stock Additional paid-in capital Cumulative deficit ) Accumulated other comprehensive loss ) Total stockholders’ equity Non-controlling interests Total equity Total liabilities and equity $ The notes in the Form 10-Q or 10-K are an integral part of these condensed consolidated financial statements. (1) Other assets is primarily comprised of deposits, notes receivable, prepaid expenses and furniture, fixtures, and equipment Page 7 Statements of Operations EXCEL TRUST, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data and dividends per share) Three Months Ended March 31, 2013 Three Months Ended March 31, 2012 Revenues: Rental revenue $ $ Tenant recoveries Other income Total revenues Expenses: Maintenance and repairs Real estate taxes Management fees Other operating expenses General and administrative Depreciation and amortization Total expenses Net operating income Interest expense ) ) Interest income 50 53 Income (loss) from equity in unconsolidated entities 39 - Changes in fair value of financial instruments and gain on OP unit redemption Net income (loss) Net (income) loss attributable to non-controlling interests ) 5 Net income (loss) attributable to Excel Trust, Inc. Preferred stock dividends ) ) Net loss attributable to the common stockholders $ ) $ ) Basic and diluted net loss per share $ ) $ ) Weighted-average common shares outstanding - basic and diluted Dividends declared per common share $ $ The notes in the Form 10-Q or 10-K are an integral part of these condensed consolidated financial statements. Page 8 Reconciliation of Net Income to EBITDA (Earnings before Interest, Taxes, Depreciation & Amortization) (Dollars in thousands) Excel Trust, Inc.'s EBITDA and a reconciliation to net income (loss) for the periods presented is as follows: Three Months Ended March 31, 2013 Three Months Ended December 31, 2012 Three Months Ended September 30, 2012 Three Months Ended June 30, 2012 Three Months Ended March 31, 2012 Net income attributable to Excel Trust, Inc. $ Add: Interest expense Depreciation and amortization EBITDA $ Page 9 Reconciliation of Net Income to FFO and AFFO For the Periods Ended March 31, 2013 (In thousands, except per share data) Excel Trust, Inc.'s FFO and AFFO available to common stockholders and operating partnership unitholders and a reconciliation to net income(loss) for the three months ended March 31, 2013 and 2012 is as follows: Three Months Ended March 31, 2013 Three Months Ended March 31, 2012 Net loss attributable to the common stockholders $ ) $ ) Add: Non-controlling interests in operating partnership ) ) Depreciation and amortization Deduct: Depreciation and amortization related to joint venture(1) ) Funds from operations(2) $ $ Adjustments: Transaction costs Deferred financing costs Stock-based and other non-cash compensation expense Changes in fair value of financial instruments ) ) Straight-line effects of lease revenue ) ) Amortization of above and below market leases 40 ) Non-incremental capital expenditures ) ) Non-recurring expenses (income) related to joint venture ) - Adjusted funds from operations(2) $ $ Weighted average common shares outstanding Add(3): OP units Restricted stock Contingent consideration related to business combinations - LTIP restricted stock - Weighted average common shares outstanding - diluted (FFO and AFFO) Funds from operations per share (diluted)(4) $ $ Adjusted funds from operations per share (diluted)(4) $ $ Other Information(5): Leasing commissions paid $ $ Tenant improvements paid $ $ Includes a reduction for the portion of consolidated depreciation and amortization expense that would be allocable to non-controlling interests in the operating partnership and an increase for the the Company's portion of depreciation and amortization expense related to its investment in the unconsolidated La Costa Town Center and The Fountains at Bay Hill properties. FFO and AFFO are described on the Definitions page. The three months ended March 31, 2013 and 2012 include 1,665,000 and 1,865,000 OP units, shares of restricted stock and additional common shares contingently issuable related to business combinations, which are considered antidilutive for purposes of calculating diluted earnings per share.The three months ended March 31, 2013 and 2012 exclude 3,333,400 shares of common stock potentially issuable pursuant to the conversion feature of the preferred stock based on the "if converted" method. The calculation of funds from operations per share (diluted) and adjusted funds from operations per share (diluted) for the three months ended March 31, 2013 and 2012 includes a reduction of $121,000 and $152,000, respectively, for dividends paid to shares of restricted common stock in excess of earnings. Excludes development properties. Page 10 Debt Summary (Consolidated) For the Period Ended March 31, 2013 (Dollars in thousands) % Total Debt Fixed Rate Debt(1) $ 61 % Variable Rate Debt(2) 39 % Total Debt(1) $ % Debt(1)/Gross Undepreciated Assets % % Total Debt Secured Debt(1)(2) $ 79 % Unsecured Debt 21
